Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 1/20/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim are currently not amended. No claims are cancelled. No new claims are added. No new matter is added.
Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 10/26/2021 was filed 
after the mailing date. The submission is in compliance with provisions of 37
CFR 1.97. Accordingly, the information disclosure statement is being on considered by the examiner.
Terminal Disclaimer
4. 	Please note that the instant application 16/990,763 is in continuation of
application 14/311,995 filed on 6/23/2014 and 16/177,570 filed on 06/12/2015. Applicant has filed Terminal Claimer on 01/22/2022 and approved by USPTO to overcome double patenting rejection. Examiner respectfully withdraws the Obvious double patenting rejection.


Allowable Subject Matter

5.	Claims 1-12 are allowed.

Following is Examiner's statement of reason for allowance.
 6.	Independent claim 1, 5 and 9 are allowable because prior art fails to 
teach or suggest, either alone or in combination,  accessing, in response to an input at a first user device, specification data for a second user device that specifies a set of user device actions that the second user device is configured to perform, wherein each user device action is an action performed by a respective application installed on the second user device; receiving command inputs for the first user device; for each command input, determining whether the command input resolves one of the user device actions of the set of user device actions for the second user device, the one of the user device actions being an action that can be performed by a respective application installed on the second user device; and for each command input determined to resolve one of the user device actions at the second user device: generating data that causes the first user device to display a dialog in a user interface of the first user device by which a user of the first user device may either accept or deny invoking the user device action of the respective application at the second user device in response to the command input; in response to an acceptance: generating a command communication that includes data that, when processed by an application 
7.	Claims 2-4 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the computer implemented method performed by data processing apparatus of claim 1.
8.	Claims 6-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 5 as the system of claim 5.
9. 	Claims 10-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the non-transitory computer readable storage medium of claim 9.
10.       The closet prior art of James Logan (US 20100304783} in view of David L. 
          Thompson (S2008/0037720) in view of William Y. Son (US 6613502) in further
          view of Todd F. Mozer (US 2009/ 0204410) in further view of Jisun Lee (US
2013/0007292) in further view of Jarted M. Spataro (US 2013/02758885 in further view of Marcel Var Os (US 207 1/O296508) in further view of Gloria Lin (US 2010/0061385) teaches method and system but further fails to teach accessing, in response to an input at a first user device, specification data for a second user device that specifies a set of user device actions that the second user device is configured to perform, wherein each user device action is an 
11.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any 
Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center 





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677